Listing Report:Supplement No. 102 dated Nov 17, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 256875 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Starting lender yield: 7.69% Starting borrower rate/APR: 8.69% / 9.03% Starting monthly payment: $158.28 Auction yield range: 3.29% - 7.69% Estimated loss impact: 0.60% Lender servicing fee: 1.00% Estimated return: 7.09% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Oct-1993 Debt/Income ratio: 10% Credit score: 840-859 (Nov-2009) Current / open credit lines: 9 / 8 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 34 Length of status: 8y 7m Amount delinquent: $0 Revolving credit balance: $6,149 Occupation: Computer Programmer Public records last 12m / 10y: 0/ 0 Bankcard utilization: 15% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: ThomasTrain Borrower's state: Minnesota Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 16 ( 100% ) 840-859 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 820-839 (Dec-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 16 Description Refinanace Credit Card Debt Purpose of loan:This loan will be used to refinance a credit card with an expiring 0% balance transfer (the LAST of my revolving Credit Debt) The current balance is $6915.? In addition to this loan I will be making a lump sum payment of $1915.I would prefer not paying another balance transfer fee, or having to go back to a card that jacked my rate up for no reason.My financial situation:I am a good candidate for this loan because i have net income of 5200 a month with expenses of:Mortage: 1919Car Payment: 435Insurance :160Cable: 150Food: 400Current debt maintenance: 182Mobile Phone: 90Utilities: 300Savings: 100available: for discretionary spending 1400My current payment for this credit card will be less than this loan which would free that cash flow and allow me to increase my savings. Information in the Description is not verified. Borrower Payment Dependent Notes Series 422241 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,500.00 Prosper Rating: E Auction Duration: 7 days Term: 36 months Estimated loss: 14.0% Starting lender yield: 19.00% Starting borrower rate/APR: 20.00% / 22.24% Starting monthly payment: $278.73 Auction yield range: 14.29% - 19.00% Estimated loss impact: 14.84% Lender servicing fee: 1.00% Estimated return: 4.16% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Jan-2000 Debt/Income ratio: 27% Credit score: 640-659 (Nov-2009) Current / open credit lines: 11 / 9 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 23 Length of status: 1y 6m Amount delinquent: $0 Revolving credit balance: $22,429 Occupation: Computer Programmer Public records last 12m / 10y: 0/ 0 Bankcard utilization: 81% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 2 Screen name: steady-truth5 Borrower's state: Colorado Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Getting back on track Purpose of loan:This loan will be used to pay off 4 credit cards, so that I can stop paying money and start saving it.My financial situation:I currently don't have a problem paying my bills on time, I'm just having trouble knocking them down. With interest rates up to almost 20%, it's very difficult for me to get my total balance down to a reasonable level. I'm currently employed full time at a stable (knock on wood!) job, making websites. I also do freelance work for a little extra cash. Once my debt is reasonable, I plan to open a small business.Monthly net income: $2,800Monthly expenses: $ ??Housing: $375??Insurance: $150??Car expenses: $310??Utilities: $20??Phone, cable, internet: $15??Food, entertainment: $700??Clothing, household expenses $200??Credit cards and other loans: $800??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 433163 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 27.49% Starting borrower rate/APR: 28.49% / 30.85% Starting monthly payment: $208.14 Auction yield range: 11.29% - 27.49% Estimated loss impact: 10.69% Lender servicing fee: 1.00% Estimated return: 16.80% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Jan-2003 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 720-739 (Nov-2009) Current / open credit lines: 17 / 16 Employment status: Self-employed Now delinquent: 0 Total credit lines: 18 Length of status: 4y 9m Amount delinquent: $0 Revolving credit balance: $7,515 Occupation: Professional Public records last 12m / 10y: 0/ 0 Bankcard utilization: 31% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: Love789 Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 15 ( 100% ) 720-739 (Latest) Principal borrowed: $3,500.00 < mo. late: 0 ( 0% ) 720-739 (Sep-2009) 620-639 (Jul-2008) Principal balance: $2,462.54 1+ mo. late: 0 ( 0% ) Total payments billed: 15 Description 2nd Loan - No lates Purpose of loan:I have used my Amex card for business expenses and I would like to pay it off. My business is doing very well and I have established good business credit over the last 2 years. I now have business credit cards which I can use for my business expenses.
